In an action, inter alia, to recover damages for breach of a commercial lease, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Fagones, J.), dated July 16, 2003, as denied its motion for summary judgment and, upon searching the record, awarded summary judgment to the defendants dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court correctly denied the plaintiffs motion for summary judgment and, upon searching the record (see CFLR 3212 [b]), awarded summary judgment to the defendants dismissing the complaint. Contrary to the plaintiffs contention, the purported five-year renewal of the parties’ commercial lease was barred by the statute of frauds (see General Obligations Law § 5-703 [2]).
The plaintiffs remaining contentions are without merit. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.